CONFIDENTIAL

 

Exhibit 10.18

Board of Directors Compensation Policy

 

This policy sets forth the compensation for non-employee members of the Board of
Directors of Zynerba Pharmaceuticals, Inc. (“Company”) from and after January
25, 2017.  The Board of Directors may change this policy at any time.

 

 

 

Compensation Element

Amount


Paid or
Granted1

Board of Directors:

Director Retainer

Lead Independent Director

Annual Option Grant

New Director Option Grant

 

$35,000 per year

$20,000 per year

15,000 options3

35,000 option3

 

Quarterly2

Quarterly2

Annually4

At sign-on5

 

Audit Committee:

Chair Retainer

Member Retainer

 

$15,000 per year

$  7,500 per year

 

Quarterly2

Quarterly2

Compensation Committee:

Chair Retainer

Member Retainer

$10,000 per year

$5,000 per year

 

Quarterly2

Quarterly2

 

Nominating and Corporate Governance Committee:

Chair Retainer

Member Retainer

 

 

$ 5,000 per year

$ 3,500 per year

 

 

Quarterly2

Quarterly2

Expenses:

Reimbursed

 

 

With receipts as  submitted

 

______________________________

 

1All options granted to non-employee directors shall have an exercise price
equal to the closing price per share on the date of grant and a term of 10
years.  Upon a termination of service, unvested options expire and vested
options remain exercisable for one year.

2Quarterly cash payments are disbursed at the beginning of each calendar quarter
for service during the quarter. and are subject to adjustment by the Board of
Directors from time to time. For calendar year 2017, directors may submit an
election by January 31, 2017 to receive stock options in lieu of quarterly cash
payments for Q2 through Q4 in an amount based on the Black-Scholes valuation.
For calendar year 2018 and thereafter, prior to the beginning of each such
calendar year, directors may submit an election to receive stock options in lieu
of quarterly cash payments during that year.  Options in lieu of cash
compensation are fully vested on the date of grant.

3Option amounts are subject to adjustment by the Board of Directors from time to
time.

4Annual Option Grants are made on the date of the Annual Meeting of Stockholders
to all non-employee directors in office after the Annual Meeting; Annual Option
Grants vest in full on the earlier of the day before the following year’s Annual
Meeting, and the one-year anniversary of the grant date, but vest in full
earlier upon a change of control of the Company or the death or total disability
of the director.







--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

5New Director Option Grants are made on the date that a new non-employee
director joins the Board.  New Director Option Grants vest one-third per year
beginning on the one-year anniversary of the grant date, but vest in full
earlier upon a change of control of Company or the death or total disability of
the director.

 



--------------------------------------------------------------------------------